*160
ORDER

PER CURIAM.
Defendant, Gregory Teamer, appeals from the convictions for burglary in the first degree, § 569.160 RSMo 1986 and stealing more than One Hundred Fifty Dollars ($150.00), § 570.030 RSMo 1986 and the denial of his Rule 29.15 motion. Defendant was sentenced, as a prior and persistent offender, to two concurrent ten year sentences. We affirm the convictions and have farther determined that the trial court was not clearly erroneous in denying defendant’s Rule 29.15 motion without an evidentiary hearing. Defendant’s points of error are without merit. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment. Rules 80.25 and 84.16(b).